                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION

 UNITED STATES OF AMERICA,                             )
                                                       )
                 Plaintiff,                            )
                                                       )
           v.                                          )         No. 4:18-CR-621 AGF
                                                       )
 KOKAYI SIMMONS,                                       )
                                                       )
                 Defendant.                            )

                                    MEMORANDUM AND ORDER

        This matter is before the Court on its own motion. Defendant has filed a motion for relief from

judgment pursuant to Rehaif v. United States, 139 S.Ct. 2191 (2019). The Court finds that the motion should

be administratively terminated and opened as a new case under 28 U.S.C. § 2255.

        Accordingly,

        IT IS HEREBY ORDERED that the Clerk is directed to administratively terminate defendant’s

motion for relief from judgment [ECF No.63] and to open it as a new civil action under 28 U.S.C. § 2255.

        IT IS FURTHER ORDERED that upon opening the civil action under 28 U.S.C. § 2255, the

Court will require defendant to file an amended motion to vacate upon a court-provided form. Because this

will be defendant’s first-filed motion to vacate, brought pursuant to 28 U.S.C. § 2255, the Court will provide

defendant the opportunity at that time to withdraw his motion to vacate or include within his amended

motion to vacate all of the § 2255 claims he believes he has. See Morales v. United States, 304 F.3d 764,

767 (8th Cir. 2002).

        Dated this 21st day of June, 2021.




                                                      AUDREY G. FLEISSIG
                                                      UNITED STATES DISTRICT JUDGE
